DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [0161], reference number 890 is mentioned, but fails to appear in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 6, reference number 635 is shown, but fails to be mentioned in the Specification.
In Figure 8, reference number 800 is shown, but fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities:
In paragraph [0060], “first rotation plate 3901” should be - - first rotation plate 39-1 - - .
In paragraph [0181], please amend the grammatically incorrect phrase, “In addition, ta space sense…”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Feeney et al. (US 2007/0256547).
In terms of claim 1, Feeney et al. teaches a mobile terminal (see Figure 16, 447, and paragraphs [0043], [0047], [0111] and [0116]) comprising a display (see Figure 16 and paragraphs [0009], [0108], [0110] and [0115]), a communicator configured to perform communication with a  plurality of music bots (50) (see Figures 11 and 16 and  paragraphs [0014], [0015], [0045], [0047], [0072]-[0077], [0106] and [0109]-[0112]), and a controller configured to extract sound source characteristic information (i.e. style characteristics, paragraphs [0093], [0096] and [0100], and metadata, paragraph [0194]) from each of a plurality of previously divided sound source tracks (i.e. segments), generate a plurality of control commands for controlling operation of the plurality of music bots using the sound source characteristic information (see paragraphs [0004], [0009], [0048], [0050], [0060], [0079]-[0081] and [0092]-[0096]), and transmit each command to the music bots through the communicator (see paragraphs [0045] and [0053]).
As for claim 2, Feeney et al. teaches the sound source information including track starting positions (i.e. address from which the song begins, paragraph [0055]), beat or rhythm information (see paragraph [0114]), a point at which the track is changed (i.e. change of volume selection, pattern, etc., paragraph [0039], personality change, paragraph [0098], characteristic values, paragraph [0101], and tempo information (see paragraph [0095], and playback speed, paragraph [0039]).
As for claim 6, Feeney et al. teaches the use of transceivers and receivers within the controller and bots as discussed above (see references cited above).
As for claim 8, Feeney et al. teaches the use of USB (see paragraphs [0009], [0015], [0047] and [0115]).
In terms of claims 9, 10 and 14. Feeney et al. teaches a music playback system, comprising a plurality of music bots (50) and a mobile terminal as discussed above in claims 1, 2 and 6 (See Figures 11 and 16, and the references cited above).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Feeney et al. in view of the US patent application publication to Ke (US 2016/0236353).
As for claim 3, Feeney et al. teaches the use of internal motors that permit body parts of the bot to move in correspondence with the music, based on setting and time (see paragraphs [0042], [0049] and end of [0066]), and the repetition of songs or segments (see paragraphs [0016] and [0055]). Feeney et al. fails however to explicitly teach the use of the specific characteristic information to invoke hand and head motion, bot rotation, and repetition of bot motion. Ke teaches that the use of musical information to control the movements of a robot, and its body parts, is well known in the art (see Abstract and paragraphs [0016]-[0021]). Therefore, given Feeney et al. already suggests the ability to move the bots in accordance with the music, specifying specific movements in correlation to specific musical information would have been a mere matter of programing design choice, and not beyond the ability of the apparatus and method of Feeney et al.
As for claim 5, Feeney et al. further teaches the storage of characteristic information, correlating to the plurality of bots, within a memory (see paragraphs [0050], [0096] and [0115]). Therefore, obviousness stands for the reasons cited above.
As for claims 11 and 13, please see the discussion of claims 3 and 5 above.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feeney et al. in view of Ke, as applied to claims 3 and 11 above, and further in view of the Japanese publication to Sasaki et al. (JP 2008/125741).
Ke not only teaches the movement of robot body parts in correlation with musical information, but further teaches the ability to control the rotation of the robot (see paragraphs [0012] and [0016]). Ke fails however to explicitly teach control of a rotation angle. Sasaki et al. teaches a similar robot control device which controls body movements, rotation and rotational angle (see paragraphs [0014] and [0026]-[0028]). Given such a movement is just another of many desired programable movements, allowing for the bots of Feeney et al. to rotate and also rotate at an angle would have been obvious to one of ordinary skill in the art, given Feeney et al. once again teaches the ability to provide dynamic responses that vary based on setting and time (see paragraph [0049]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feeney eta l. in view of that which is well known in the art.
Feeney et al. again teaches the transmission of commands to the bots, and further teaches the use of a display (see paragraphs [0009] and [0108], and touch screen, paragraph [0115]). It is well known in the art, that displays, touch screens in particular, provide a user interface allowing for the ability of user selections. Therefore, providing selectable command buttons on the display or touch pad of Feeney et al. would have been obvious to one of ordinary skill in the art, and a mere configuration design choice based on user preference.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        05/17/2022